DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claim(s)  1-10, drawn to an apparatus for a computer device, classified in H05K1/114 and/or H01L 23/49838 (an apparatus for a computer device having a first pad located at a surface of the region; a first via that extends through the region; and a first trace that couples the first pad and the first via, wherein the first trace extends in a first direction; and a second electrically conductive path that extends through the region, wherein the second electrically conductive path includes: a second pad located at the surface of the region and adjacent to the first pad; a second via that extends through the region; and a second trace that couples the second pad and the second via).

II. Claim(s) 11-19, drawn to a computer device, comprising, classified in H05K5/0026 (a computer device having a processor; and an electrical routing component coupled to the processor, the electrical routing component to conduct signals of differential pairs for the processor).

II. Claims 20-22 , drawn to an electrical routing component for a computer device, comprising, classified in H01L2223/6638 or H05K 1/0245 (an electrical routing component  having a first group of pads for conduction of a first plurality of differential pairs, the first group of pads located at a surface of the electrical routing component, and a second pair of pads to conduct signals of a second differential pair, wherein the second pair of pads is oriented in a different direction from the first pair of pads; and a third group of pads to couple to ground, wherein the third group of pads are located between the first group of pads and the second group of pads and isolates the first group of pads and the second group of pads).

IV. Claims 23-25, drawn to an electrical routing component for a computer device, comprising, classified in H01L2223/64 or 6616 or H05K1/0224 (an electrical routing component having a first via to conduct a first signal of a differential pair; a second via to conduct a second signal of the differential pair, wherein an area of a first portion of the trace located adjacent to the first via is greater than an area of a second portion of the trace located adjacent to the second via).



The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, III and IV are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the 
Inventions I, II, III and IV are the inventions as claimed have different structure and have non-overlapping subject matter as stated in the description of each groups above.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;					
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 	
(c) the prior art applicable to one invention would not likely be applicable to another invention.

If  any one of groups I-IV is elected, this application contains claims directed to the following patentably distinct species:

Species A	an apparatus or an electrical routing component is a printed circuit board.
Species B	an apparatus or an electrical routing component is an integrated circuit substrate.

The species are independent or distinct because species has different structural arrangement as specified in description of each species such as, see each species has different structure as stated in in each species A-B above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Claim 1 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require different field of search (e.g. employing different search queries). Also, the prior art applicable to one specie would not likely be applicable to another specie. Such as, see each species has different structure as stated in in each species A-B above requires different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH H PAGHADAL/Examiner, Art Unit 2847